Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2022 has been entered.
 
DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 3/10/2022.
2. 	Claims 1-9 and 11-19 are pending in the case. 
3.	Claim 10 is cancelled. 
4.	Claims 1, 6 and 12 are independent claims. 



Applicant’s Response
5.	In Applicant’s response dated 3/10/2022, applicant has amended the following:
a) Claims 1, 6, 12 and 18



Claim Objections
s 1 and 6 are objected to because of the following informalities:  
Claims 1 and 6 should be amended to “indicating the selected content” to provide proper antecedent basis. 
Appropriate correction is required.


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-9, 11, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (hereinafter “Seo”), U.S. Published Application No. 20130321340 A1 in view of Migos et al. (hereinafter “Migos”), U.S. Published Application No. 20120030568 A1. 
Claim 1:
An electronic device comprising:  (see par. 9; One or more exemplary embodiments provide a portable device including a touch screen display)
a proximity sensor configured to detect an input tool without physical contact; (e.g., proximity sensor configured to detect an input tool without physical contact par. 96; For example, the sensor module 170 may include a proximity sensor for detecting whether the user is close to the portable device 100  par. 102; A contact state with the touch screen may include a state where the finger, the thumb, or the stylus pen directly contacts the touch screen or closely approaches the touch screen without a direct contact.)
a touch sensitive display; (e.g., touch sensitive display for detecting gestures par. 99; The touch screens 190a and 19b may transmit an electrical signal corresponding to the at least one touch gesture input through the user interface to the touch screen controller 195. Further, the touch screens 190a and 190b may detect continuous touch motions and transmit electrical signals corresponding to continuous or discontinuous touch motions to the touch screen controller 195. The touch screens 190a and 190b may be implemented in, for example, a resistive type, a capacitive type, an infrared type, or an acoustic wave type. Par. 102; In an exemplary embodiment, the touch gesture may include all types of user gestures which can be detected by the portable device through a direct contact or a close approach to the touch screen.  )
a memory configured to store instructions; (memory for storing program par. 80; The controller 110 may include a CPU 111, a Read-Only Memory (ROM) 112 for storing a control program for controlling the portable device 100, and a Random Access Memory (RAM) 113 for storing a signal or data input from an outside of the portable 
and a processor, wherein the processor is configured to:  (e.g., cpu configured par. 80; The CPU 111 may include at least one of a single core processor, a dual core processor, a triple core, processor and a quad core processor. The CPU 111, the ROM 112, and the RAM 113 may be mutually connected through an internal bus.)
detect a gesture of the input tool to select content to be copied that is displayed on the touch sensitive display while the input tool is maintained within a sensing range of the proximity sensor; (e.g., detect a finger or stylus which selects content to be copied that is displayed on the touchscreen while the finger or stylus operates within a sensing range of the proximity sensor  par. 96; For example, the sensor module 170 may include a proximity sensor for detecting whether the user is close to the portable device 100 par. 102; a thumb, or an object (for example, a stylus pen) which can be detected by the touch screen, and may include actions such as a touch, a contact, a release of the touch  par. 102; A contact state with the touch screen may include a state where the finger, the thumb, or the stylus pen directly contacts the touch screen or closely approaches the touch screen without a direct contact. Par. 306; Referring to FIG. 17E, in response to the detection of the touch gesture 700a, an object 710f which is a copy of the object 706 becomes included in the clipboard 710.  )
detect whether the input tool is removed from the sensing range of the proximity sensor; (e.g., detecting a release of touch that results in a user no longer being detected as close to the portable device par. 96; For example, the sensor module 170 may include a proximity sensor for detecting whether the user is close to the 
based on the input tool while the content to be copied is selected, copy the selected content to a clipboard. (e.g., based on finger touch and drag gesture, copy the selected content to a clipboard Par. 306; Referring to FIG. 17E, in response to the detection of the touch gesture 700a, an object 710f which is a copy of the object 706 becomes included in the clipboard 710.  )
based on the input tool being removed from the sensing range of the proximity sensor and the selected content being copied, display an interface including an image indicating the content that has been copied to the clipboard on the touch sensitive display (e.g., based finger performing a flick gesture, and  the selected object being copied on the clipboard, display an scrolling interface including content that has been copied to the clipboard or repositioning the copied content within the clipboard via touch drag. Examiner considers the flick gestures to include “a release of touch” that is considered as an example of input tool being removed from sensing range as taught in par. 102,  par. 299; Objects (text, image, sound and the like) cut or copied by a cut or copy command in the portable device are stored in an area called a clipboard. Par. 307; Referring to FIG. 17F, the portable device detects a touch gesture 700b in a direction of the arranged objects 710a, 710b, 710c, 710d, and 710e within the clipboard 710, for example, a flick up/down or a touch drag up/down and displays the objects included in the clipboard 710 while scrolling the objects in a top direction or a 

Seo fails to expressly teach based on the input tool being removed from the sensing range of the proximity sensor while the content to be copied is selected, copy the selected content to a clipboard. (emphasis added)

However, Migos teaches based on the input tool being removed from the sensing range of the proximity sensor, while the content to be copied is selected, copy the selected content to a different location (e.g., lift off of the finger contact completes the copying operation par. 177; FIG. 5F depicts termination of finger input 510. The finger contact(s) of finger input 510 is no longer detected (e.g., due to liftoff of the finger contact(s) from touch screen 112). Par. 178; In some embodiments, detecting termination of finger input 510 completes the copying of the user interface object from a first content region (e.g., slide 502) to a second content region (e.g., slide 518).))

In the analogous art of performing copy and paste operations, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of copying gesture to copy an object to a clipboard as 

Claim 2 depends on claim 1:
Seo teaches wherein the processor is further configured to: detect a content copy start gesture of the input tool while an interface of an application is displayed on the touch sensitive display; (e.g., based on finger touch to start a copy start gesture while an interface of an application is displayed including content to be copied par. 301; the second application 704 is an Internet browsing application. Par. 306; Referring to FIG. 17D, the portable device detects a touch gesture 700a moving from one object 706 among objects displayed by the first or second application 702 or 704 in the first or second touch screen 12 or 14, that is, texts or images to one position (hereinafter, referred to as a first position) within the clipboard 710, for example, a touch drag and proceeds to FIG. 17E. Referring to FIG. 17E, in response to the detection of the touch gesture 700a, an object 710f which is a copy of the object 706 becomes included in the clipboard 710.  )
change a state of the application to a content selectable state based on detection of the content copy start gesture; (e.g., touch gesture (i.e., content copy start gesture) on application results in changing the state of the application to allow content to be selected for copying to the clipboard par. 306Referring to FIG. 17D, the 
and detect the gesture of the input tool to select the content to be copied while the state of the application is the content selectable state. (e.g., detecting the dragging finger to select the content of the application to be copied Par. 191; Referring to FIG. 17D, the portable device detects a touch gesture 700a moving from one object 706 among objects displayed by the first or second application 702 or 704 in the first or second touch screen 12 or 14, that is, texts or images to one position (hereinafter, referred to as a first position) within the clipboard 710, for example, a touch drag and proceeds to FIG. 17E.) 

Claim 3 depends on claim 2:
	Seo fails to expressly teach wherein the content copy start gesture of the input tool comprises a long press motion or a double tap motion of the input tool and the gesture of the input tool to select the content to be copied is detected after the content copy start gesture of the input tool.
However, Migos teaches wherein the content copy start gesture of the input tool comprises a long press motion or a double tap motion of the input tool and the gesture of the input tool to select the content to be copied is detected after the content copy start gesture of the input tool. (e.g., continuous press results in 

In the analogous art of performing copy and paste operations, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of copying gesture to copy an object to a clipboard as taught by Seo to include a long press gesture of an input tool as taught by Migos with a reasonable expectation of success, to yield predictable and expected results (e.g., intuitively selecting content) One of ordinary skill would be motivated to combine the references to facilitate visualizing the highlighted content selections.  

Claim 4 depends on claim 1:
wherein the processor is further configured to cut the selected content from an application based on detection of the input tool being removed from within the sensing range of the proximity sensor. (e.g., lift off with multiple fingers performs cut operation Migos; par. 177; FIG. 5F depicts termination of finger input 510. The finger contact(s) of finger input 510 is no longer detected (e.g., due to liftoff of the finger contact(s) from touch screen 112). par. 200; The user interface object may be moved, instead of copied, by having a different number of finger contacts in the first finger input. When the object is moved from the first to the second content region, the object is no longer in the first content region; the object ceases to be displayed in the first content region, as in a cut-and-paste operation. Par. 200; Thus, the number of finger contacts in the first finger input determines whether the object is copied or moved to the second content region.)

Claim 5 depends on claim 1:
Seo teaches wherein the processor is further configured to detect, using the proximity sensor, the gesture of the input tool which is performed within the sensing range of the proximity sensor without physical contact to the touch sensitive display. (e.g., detect a finger or stylus which selects content to be copied that is displayed on the touchscreen while the finger or stylus operates within a sensing range of the proximity sensor without physical contact  par. 96; For example, the sensor module 170 may include a proximity sensor for detecting whether the user is close to the portable device 100 par. 102; a thumb, or an object (for example, a stylus pen) which can be detected by the touch screen, and may include actions such as a touch, a 

Claim 6:
Independent claim 6 is substantially encompassed in independent claim 1, therefore, Examiner relies on the same rationale set forth in claim 1 to reject claim 6. 

Claim 7 depends on claim 6:
Claim 7 is substantially encompassed in claim 2, therefore, Examiner relies on the same rationale set forth in claim 2 to reject claim 7. 

Claim 8 depends on claim 7:
Claim 8 is substantially encompassed in claim 3, therefore, Examiner relies on the same rationale set forth in claim 3 to reject claim 8. 

Claim 9 depends on claim 6:
Claim 9 is substantially encompassed in claim 4, therefore, Examiner relies on the same rationale set forth in claim 4 to reject claim 9. 

Claim 11 depends on claim 6:


Claim 17 depends on claim 2:
Seo teaches wherein the processor is further configured to monitor whether the input tool is removed from the sensing range of the proximity sensor while detecting the gesture of the input tool to select the content to be copied, and while the state of the application is the content selectable state. (e.g., detecting a release of a touch gesture while  detecting a drag gesture selecting content while an application is displayed that allows selections  par. 96; For example, the sensor module 170 may include a proximity sensor for detecting whether the user is close to the portable device 100 par. 102; a thumb, or an object (for example, a stylus pen) which can be detected by the touch screen, and may include actions such as a touch, a contact, a release of the touch par. 301; the second application 704 is an Internet browsing application. Par. 306; Referring to FIG. 17D, the portable device detects a touch gesture 700a moving from one object 706 among objects displayed by the first or second application 702 or 704 in the first or second touch screen 12 or 14, that is, texts or images to one position (hereinafter, referred to as a first position) within the clipboard 710, for example, a touch drag and proceeds to FIG. 17E. Referring to FIG. 17E, in response to the detection of the touch gesture 700a, an object 710f which is a copy of the object 706 becomes included in the clipboard 710.  )


Seo/Migos teaches wherein the processor is further configured to copy the selected content to the clipboard any time the input tool is removed from the sensing range of the proximity sensor while the content to be copied is selected. (e.g., lift off of the finger contact completes the copying operation Migos; par. 177; FIG. 5F depicts termination of finger input 510. The finger contact(s) of finger input 510 is no longer detected (e.g., due to liftoff of the finger contact(s) from touch screen 112). Par. 178; In some embodiments, detecting termination of finger input 510 completes the copying of the user interface object from a first content region (e.g., slide 502) to a second content region (e.g., slide 518).))

Allowable Subject Matter
Claims 12-16 are allowable. 
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Response to Arguments





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/           Primary Examiner, Art Unit 2145